Per Curiam.
Plaintiff assigns as error certain portions of his Honor’s charge with reference to damages and to' his failure to restrain defendant’s counsel from reading to the jury certain portions of the complaint. Conceding without, deciding that these rulings were technically erroneous, yet it is implausible that they affected the verdict. Defendant has not seriously contested plaintiff’s allegation that the collision in question was proximately caused by defendant’s negligence. The real controversy was whether plaintiff had suffered *755any personal injuries in the accident, and the case was relatively uncomplicated. With reference to the issue presented, it would have been difficult to confuse the jurors. They decided that plaintiff should be paid for the damage done to her automobile in the collision, but that she had suffered no damage to her person. The jury is the arbiter of the facts. Its verdict will not be upset for technical error which could not have affected the result of the trial. 1 Strong, N. C. Index, Appeal and Error § 40 (1957).
No error.
Moore, J., not sitting.